EX-10.2

MASTER LEASE

DATE: August 20, 2007   GRANTED BY: Field Real Estate (Holdings) Limited   TO:
RAM Reinsurance Company Limited   DEMISED PREMISES:      4,590 square feet of
office space consisting of two floors, Third Floor and Penthouse, RamRe House,
46 Reid Street, City of Hamilton, Bermuda     TERM:  Two (2) years from January
1st , 2008, ending December 31st , 2010 with an extension of two (2) years  
RENT: Twenty Three thousand and Forty Five Bermuda Dollars and Sixty Three Cents
(BD$23,045.63) per month     Plus a monthly maintenance service charge being
Five Thousand, Five Hundred and Forty Six Bermuda Dollars and Twenty Five Cents
(BD$5,546.25) per month       Total rent payable monthly in advance on the first
day of each month being Twenty Eight Thousand, Five Hundred and Ninety One
Bermuda Dollars and Eighty Eight Cents (BD$28,591.88)


--------------------------------------------------------------------------------




2

Table of Contents


1.        Definitions   2.      Interpretation   3.      Demise   4.      Rent
and Maintenance Expenses   5.      Tenant’s Covenants     5.1      Basic Rent  
  5.2      Outgoings     5.3      Taxes     5.4      Decorate     5.5      Fit
Out     5.6      Repairs     5.7      Insurance     5.8      Not to Alter    
5.9      Inspection     5.10      Service Charge     5.11      User    
5.12      Advertisements     5.13      Dealings with the Premises     5.14     
Entry for Repair Replacement or Examination     5.15      Compliance with
Statutes     5.16      Easements and Encroachments     5.17      Indemnification
    5.18      Conform to Management Regulations     5.19      Surrender of
Premises     5.20      Costs   6.      Landlord’s Covenants     6.1      Quiet
Enjoyment     6.2      Insurance     6.3      Reinstatement  

 

--------------------------------------------------------------------------------




3

        6.4      Suspension of Rent and Early Termination     6.5      Indemnity
    6.6      Maintenance and Other Obligations     6.7      Assignment    
6.8      Security Cards     6.9      Right of First Refusal   7.      Default by
the Tenant   8.      Option to Renew   9.      Notices Consents Etc   10.     
No Warranty   11.      No Liability   12.      Services   13.      Security
Deposit   14.      Holdover   15.      Waiver of Subrogation   16.      Broker  
17.      Governing Law   18.      Mediation and Arbitration  


SCHEDULES

First Schedule: The Tenant’s Easement Rights and Privileges     Second Schedule:
        Exceptions and Reservations     Third Schedule: The Landlord’s
Maintenance and Other Obligations in respect of RamRe House     Fourth Schedule:
Restrictions on the Tenant


--------------------------------------------------------------------------------




4

THIS LEASE is dated the 1st day of January, 2008 and is made in duplicate
BETWEEN

(1)   FIELD REAL ESTATE (HOLDINGS) LIMITED a body corporate under an Act of the
Legislature of the Islands of Bermuda (“the Landlord”) and     (2)    RAM
Reinsurance Company Limited a Company incorporated under the laws of the Islands
of Bermuda (“the Tenant”).

 

1.      DEFINITIONS   1.1         “Affiliated Company” shall mean a company
which either wholly owns or controls the Tenant is wholly owned or controlled by
the Tenant is under common ownership or control with the Tenant or is a body
into which the Tenant or any of the foregoing parties is merged or consolidated.
  1.2      “Basic Rent” shall mean the yearly rent for the Demised Premises of
Two Hundred and Seventy Six Thousand, Five Hundred and Forty Seven Bermuda
Dollars and Fifty Six Cents (BD$276,547.56) being equivalent to Sixty Bermuda
Dollars and Twenty Five cents (BD$60.25) per square foot of office space.  
1.3      “Business Day” shall mean any day from Monday to Friday (inclusive)
that is not a public holiday on which banks in Hamilton, Bermuda, are authorised
or required to be closed.   1.4      "Decorate" shall mean to paint, wallpaper,
carpet or otherwise treat (as the case may be) all surfaces usually or requiring
to be so treated having first prepared such surfaces as may be necessary and to
wash down all washable surfaces and to restore paint and make good the brickwork
and stonework where necessary. ALL decoration shall be carried out with good
quality materials and where painting is involved two coats shall be applied.  

--------------------------------------------------------------------------------




5



1.5      “Dilapidations” shall mean the defects in and wants of repair and/or
Decoration of the Demised Premises.     1.6 “Insured Risks” means fire, storm,
tempest, lightning, explosion, riot, civil commotion, malicious damage, impact,
flood, bursting or overflowing of water tanks burst pipes discharge from
sprinklers, aircraft and other aerial devices or articles dropped from them
(other than war risks) earthquake, landslide heave subsidence and such other
risks as the Landlord or any Superior Landlord may from time to time require to
be covered.     1.7 “Interest Rate” shall mean the prevailing The Bank of N. T.
Butterfield & Son Ltd. ’s Bermuda Dollar Base Rate plus four percent (4%).    
1.8 “Lease Commencement Date” shall mean 1st January 2008.     1.9 “Maintenance
Expenses” shall mean the yearly sum of Sixty Six Thousand and Five Hundred and
Fifty Five Bermuda Dollars BD $66,555.00 being equivalent to Fourteen Bermuda
Dollars and Fifty cents BD $14.50 per square foot of office space which sum
represents the proportion of the sums expended by the Landlord in respect of the
matters set out in the Third Schedule hereto attributable to the Demised
Premises.     1.10 “Rent Commencement Date” shall mean 1st January, 2008.    
1.11  “Term” shall mean two (2) years from the Lease Commencement date being the
1st day of January, 2008 (that is to say until the 31st day of December, 2010).
    1.12 “Termination” shall mean the expiration of the Term howsoever that
occurs.     1.13 "Third Floor and Penthouse, RamRe House" shall mean that
building comprising office and other premises of which the Demised Premises
(more    

--------------------------------------------------------------------------------




6

  particularly defined in Clause 3 herein) forms part and which is situate at 46
Reid Street in the City of Hamilton in the said Islands.   2.     
INTERPRETATION     In this Lease unless the context otherwise requires:  
2.1      words importing any gender include every gender;   2.2      words
importing the singular number only include the plural number and vice versa;  
2.3      words importing persons include firms, companies and corporations and
vice versa;   2.4      references to numbered clauses, paragraphs and schedules
are references to the relevant clauses, paragraphs in or schedules to this
Lease;   2.5      reference in any schedule to numbered paragraphs are
references to the numbered paragraphs of that schedule;   2.6      where two or
more persons undertake any obligation jointly they shall be jointly and
severally liable in respect of that obligation;   2.7      any obligation on any
party not to do or omit to do anything shall include an obligation not to allow
that thing to be done or omitted to be done by any subtenant of that party or by
any employee servant agent invitee or licensee of that party or its subtenant;  

--------------------------------------------------------------------------------




7

2.8      the Landlord and the Tenant shall include their successors and assigns
and the person or persons for the time being deriving title from or under the
Landlord and the Tenant respectively;   2.9      where the Landlord or the
Tenant covenant to do something they shall be deemed to fulfil that obligation
if they procure that it is done;   2.10      the headings to the clauses
schedules and paragraphs shall not affect the interpretation;   2.11      in
every case where the Landlord seeks legal advice, the costs of which may be
payable by the Tenant, the decision to seek such advice should be reasonable and
necessary, and the attorney’s fees should be reasonable and revisable by the Bar
Council;   2.12      where the Premises are unfit for use and occupation, not
resulting from the act or omission of the Tenant, the Basic Rent shall cease and
in the event of dispute over whether Premises are unfit for use and occupation,
the issue shall be referred to arbitration (or mediation) and;   2.13      any
costs of the Landlord which may be payable by the Tenant under this Lease are to
be reasonable and any provision of this Lease which attempts to obviate the
Landlord’s duty to mitigate its loss or avoid the jurisdiction of the Courts of
Bermuda are void.       3.      DEMISE AND PREMISES     In consideration of the
rent hereinafter reserved and the covenants and conditions on the part of the
Tenant hereinafter contained the Landlord HEREBY DEMISES to the Tenant ALL those
premises designated being the third floor and penthouse,  

--------------------------------------------------------------------------------




8

  RamRe House comprising an area of Four Thousand, Five Hundred and Ninety
square feet (4,590sq. ft.) TOGETHER WITH the easements rights and privileges
mentioned in the First Schedule hereto but accepted and reserved as mentioned in
the Second Schedule hereto to hold the Demised Premises unto the Tenant for the
Term yielding and paying to the Landlord the Rent.   4.      RENT   4.1      The
Tenant shall pay to the Landlord a rent for the Demised Premises of Two Hundred
and Seventy Six Thousand, Five Hundred and Forty Seven Bermuda Dollars and Fifty
Six Cents per annum (BD$276,547.56) (hereinafter called “the Basic Rent”) being
Sixty Bermuda Dollars and Twenty Five Cents (BD$60.25) per square foot and the
total area of the Demised Premises being Four Thousand, Five Hundred and Ninety
(4,590) square feet and the Basic Rent shall be payable by equal monthly
installments in the amount of Twenty Three Thousand and Forty Five Bermuda
Dollars and Sixty Three Cents (BD$23,045.63). The first payment is due January
1st, 2008, and all subsequent installments are payable in advance on the first
day of each calendar month by way of Standing Order to account No 20 006 060
140636 at The Bank of N.T. Butterfield & Son Limited.   4.2      The Tenant
shall pay to the Landlord interest as provided in sub-clause 5.1.2 hereof.   5. 
    TENANT’S COVENANTS     The Tenant hereby covenants with the Landlord as
follows:     5.1      BASIC RENT     5.1.1      To pay the Basic Rent at the
times and in the manner herein before appointed for payment thereof as to which
time shall be of the essence without any deduction setoff or counterclaim
whatsoever.  

--------------------------------------------------------------------------------




9

5.1.2      Without prejudice to any other rights, remedy or power herein
contained if any Basic Rent or other sums payable by the Tenant to the Landlord
hereunder shall remain unpaid for ten (10) Business Days following the due date
(whether or not demanded except where a demand is required by this Lease) the
Tenant shall pay to the Landlord on demand interest upon such sum at the
Interest Rate calculated from the due date to the actual date of payment.  
5.1.3      In the event the Tenant fails to make any Basic Rent payment due
hereunder within ten (10) Business Days after such payment is due the Landlord
shall notify the Tenant of such and should such non-payment continue for a
period of ten (10) Business Days after the notice date the Tenant shall pay to
the Landlord a late charge in an amount equal to Five Hundred Bermuda Dollars
(BD$500) together with the late Basic Rent payment and interest where
applicable.   5.2      OUTGOINGS     To pay and indemnify the Landlord against
all telecommunication charges and any other outgoings whatsoever payable in
respect of or attributable to the Demised Premises but save and except for any
taxes that may be imposed or charged upon the income of the Landlord.   5.3     
TAXES     To pay for and indemnify the Landlord against all taxes and charges
which during the Term or any extension thereof are charged or imposed solely in
respect of this Lease or in respect of the Demised Premises including Land Tax
and the occupier’s portion of the Corporation of Hamilton Tax and any other
taxes payable under the Land Valuation and Tax Act 1967 or any Act for the time
being amending or replacing the same. Without prejudice to the generality of the
 

--------------------------------------------------------------------------------




10

  foregoing it is agreed that the Tenant's portion of the Corporation of
Hamilton tax and taxes payable under the Land Valuation and Tax Act 1967 or any
Act for the time being amending or replacing the same will be billed directly to
the Tenant and is for the Tenant's own account.   5.4      DECORATE   5.4.1     
During the last three (3) months of the Term (howsoever determined) to Decorate
the Demised Premises as required and deemed necessary by the Landlord  
5.4.2      Before starting the Decoration the Tenant shall obtain the Landlord’s
consent to the colour scheme and the type of Decoration.   5.5      FIT OUT    
At the commencement of the Term to treat the walls and/or provide any
partitioning supply and install light fittings and generally fit out the Demised
Premises as previously approved by the Landlord's Agent PROVIDED always that the
Tenant acknowledges that the Landlord has designed the Demised Premises to allow
for the use of four (4) watts per square foot for lighting purposes and twenty
(20) watts per square foot for ancillary electrical purposes and if the Tenant
whether knowingly or not exceeds these standards the Landlord shall in no way be
held responsible or accountable to the Tenant for any malfunctioning of the air
conditioning installation within the Demised Premises that arises as a result of
the Tenant exceeding the aforementioned standards.   5.6      REPAIRS     Except
as may otherwise be required of the Landlord as provided in the Third Schedule
or elsewhere in this Lease to keep the Demised Premises in good and  

--------------------------------------------------------------------------------




11

  substantial repair and condition during the Term or any extension thereof
provided always that the Landlord shall repair and replace from time to time any
of the Landlord’s fixtures and fittings that may be or become damaged or beyond
repair through fair wear and tear.   5.7      INSURANCE   5.7.1      The Tenant
shall procure and throughout the Term maintain with responsible companies
licensed in Bermuda to sell insurance a policy of commercial general liability
and property damage insurance naming the Landlord as an additional loss payee
covering all costs expenses and/or liability arising out of any and all claims
accidents injuries and damages caused to any person or to the property of any
person arising from or related to the conduct and operation of the Tenant’s
business in the Demised Premises in a form and in amounts of a commercially
reasonable standard for a business of its type. The certificates for such
insurance shall contain the waiver of subrogation provided for in Clause 15
below. The Tenant shall maintain insurance to cover the loss of its fixtures
equipment and personal property and business interruption insurance.  
5.7.2      The Tenant shall not do or fail to do anything which shall or may
cause any insurance policy of the Landlord relating to RamRe House and/or the
Demised Premises to be void or voidable or increase the premiums payable under
them. However the foregoing shall not prohibit the Tenant from occupying and
using the Demised Premises as office premises in connection with the Tenant’s
business.   5.7.3      If the insurance money under any of the insurance
policies effected by the Landlord is wholly or partly irrecoverable by reason of
any act or neglect or default of the Tenant or any subtenant or any employee
servant agent licensee or invitee of any of them then the Tenant will pay to the
Landlord the irrecoverable amount or the amount of such shortfall as the case
may be together with interest at  

--------------------------------------------------------------------------------




12

  the Interest Rate on the relevant sum from the date on which that sum is due
to the date of payment.     5.8      NOT TO ALTER THE DEMISED PREMISE  
5.8.1      Not to cut, maim, alter or injure or permit to be cut maimed altered
or injure any of the walls, timbers, floors or any other part of the Demised
Premises nor without the prior written consent of the Landlord (which consent
shall not be unreasonably withheld or delayed) make any alteration addition or
improvement of any kind in or to the Demised Premises unless:     5.8.1.1     
the Tenant has submitted to the Landlord detailed plans and specifications
showing the proposed works; and     5.8.1.2      the Tenant has given to the
Landlord such covenants relating to the carrying out of the works as the
Landlord may require; and     5.8.1.3      the works are carried out by
contractors approved by the Landlord prior to the commencement of said
alterations or improvements.     If the Landlord does consent in writing to any
alterations, additions or improvements the Tenant will make good to the
satisfaction of the Landlord any damage occasioned thereby and will remove and
make good at its own expense any alteration, addition or improvement not so
authorized by the Landlord.   5.9      INSPECTION   5.9.1      To permit the
Landlord with or without workmen or others at reasonable times and upon
reasonable notice (or at any time in an emergency) to enter in and upon the
Demised Premises to view the state of repair and condition thereof including  

--------------------------------------------------------------------------------




13

  Landlord owned furniture and upon the Landlord serving upon the Tenant a
written notice specifying any defects or any want of repair then and there found
and for which the Tenant is responsible the Tenant shall as soon as reasonably
practical proceed to forthwith proceed to execute such repairs in a proper and
workmanlike manner to the reasonable satisfaction of the Landlord. If the Tenant
shall not within the period of thirty (30) days after receipt of such notice or
sooner if required in case of an emergency proceed to repair and make good the
same according to such notice and the covenants in that behalf hereinbefore
contained then the provisions of Clause 5.9.2 apply.   5.9.2      If the Tenant
fails to comply with Sub-clause 5.9.1 of this Clause the Landlord may enter the
Demised Premises (with or without workmen) and execute such repairs; all actual
costs reasonably incurred by the Landlord in so doing shall be a debt due from
the Tenant to the Landlord that the Tenant shall pay with the next monthly
installment of Basic Rent with interest thereon at the Interest Rate from the
date of completion of the works until the date of payment.   5.10     
MAINTENANCE SERVICE CHARGE   5.10.1      To pay to the Landlord without
deduction and by way of additional rent Maintenance Services Charges at the rate
of Fourteen Bermuda Dollars and Fifty Cents (BD$14.50) per square foot for the
Term all such charges payable in equal monthly installments in advance in the
amount of Five Thousand, Five Hundred and Forty Six Bermuda Dollars and Twenty
Five Cents (BD$5,546.25) ALL instalments to be paid on the days and by means
provided hereunder for the payment of Basic Rent (as to which time shall be of
the essence).  

--------------------------------------------------------------------------------




14

5.11      USER   5.11.1      Not at any time during the Term or any extension
thereof to use or occupy or permit to be used or occupied the Demised Premises
for any purpose other than as a office space and in particular not to use or
permit the user of the Demised Premises or any part thereof for residential
purposes at any time nor to sleep or to permit anyone to sleep in the Demised
Premises.     5.11.2      Not to do or permit or suffer to be done on the
Demised Premises any thing which may be a nuisance to the Landlord or its
Tenants or any neighboring owner or occupier and this shall be deemed to include
the remainder of RamRe House.   5.11.3      Not to use or permit to be used the
Demised Premises or any part thereof for any noxious, offensive, noisy or
dangerous trade or business or use or permit to be used the same for any
vexatious, illegal or immoral purpose or permit any illegal drug or drugs to be
taken into the Demised Premises or any part thereof nor use or permit to be used
the Demised Premises as a betting shop, club, place of public entertainment or
amusement arcade nor for any purpose at any time prohibited by Government
Municipal or other competent authority nor permit or suffer to be held upon the
Demised Premises or any part thereof any sale by auction.   5.11.4      Not to
exhibit or permit to be exhibited goods or chattels for sale or display or any
other purpose or place packages or rubbish on the corridors, staircases and
landings of (or providing ingress to or egress from) RamRe House or on any of
the pavements adjoining or adjacent to RamRe House nor allow the same to be
obstructed in any way whatsoever or used for packing or unpacking goods and not
to write or permit writing or posting of bills or notices thereon save only that
rubbish for collection may be placed on a portion of the pavement adjoining
RamRe House as agreed by the Landlord from time to time   5.11.5      Not to
keep or permit or suffer to be kept on the Demised Premises any petroleum
products or materials of a dangerous or explosive nature or the keeping of which
 

--------------------------------------------------------------------------------




15

  may contravene any Statute or Local Regulation or Bye-Law or constitute a
nuisance or danger to the owners or occupiers of any adjoining or neighboring
property and not without the authority of the Landlord such authority not to be
unreasonably withheld or delayed to use or permit to be used on the Demised
Premises any machine other than normal office and point-of-sale machines.    
5.11.6      Not to place any excessive weight or strain on the floors of the
Demised Premises of One Hundred and Forty (140) lbs. per sq. ft. total load
Seventy (70 lbs. per sq. ft. live load) and to repair or pay the cost of
repairing any damage which may be caused by any breach of this covenant or any
other damage caused by the Tenant or the servants or agents of the Tenant to any
adjoining or neighboring premises including the remainder of RamRe House.  
5.12      ADVERTISEMENTS     Not to affix or set upon the Demised Premises or
any part thereof or permit to be set up or affixed thereon any bills,
advertisements, signs, signboards, fascia, advertisements, placards,
announcements or sky-signs of any description without the prior written consent
of the Landlord PROVIDED ALWAYS that the Tenant shall with the prior written
approval of the Landlord have the right to exhibit their typical trading name
and/or logo and an indication of the type of business of the Tenant (and its
affiliated and related companies) in a form and size in accordance with the
Advertisements Regulation Act 1911 or its successor reasonably approved by the
Landlord on or at the entrance to the Demised Premises and on the notice boards
in RamRe House to be arranged by the Landlord.   5.13      DEALINGS WITH THE
DEMISED PREMISES   5.13.1      The Tenant shall not assign, sublet, mortgage
part with or share possession or occupation of any part only of Demised
Premises.            

--------------------------------------------------------------------------------




16

5.13.2      The Tenant shall not assign, sublet, mortgage, charge part with or
share possession or occupation of the Demised Premises without the prior written
consent of the Landlord which consent shall not be unreasonably withheld
provided that in the case of an assignment of the lease the prospective assignee
shall covenant in writing with the Landlord that from the date of the assignment
of the Demised Premises to it for the remainder of the Term it will pay the
Basic Rent and observe and perform all of the Tenant’s covenants and obligations
in this Lease and if the Landlord requires a guarantor or guarantors acceptable
to the Landlord such guarantor or guarantors shall guarantee in writing to the
Landlord the due performance of a prospective assignee’s obligations in such
terms as the Landlord may reasonably require.   5.13.3      The Landlord shall
not permit an assignment of the whole of the Demised Premises unless:    
5.13.3.1      the Tenant has obtained the prior written consent of the Landlord
to such proposed assignment such consent not to be unreasonably withheld or
delayed;     5.13.3.2      the prospective assignee has covenanted with the
Landlord that from the date of the assignment of the Demised Premises to it for
the remainder of the Term it will pay the Basic Rent and observe and perform all
the Tenant’s covenants and obligations in this Lease, after which the Landlord
shall release the Tenant from covenants and obligations under this Lease; and  
  5.13.3.3      if the Landlord requires a guarantor or guarantors acceptable to
the Landlord has guaranteed to the Landlord the due performance of the
prospective assignee’s obligations in such terms as the Landlord may reasonably
require;  

--------------------------------------------------------------------------------




17

5.13.4      In the case of any permitted subletting (whether of whole or of
part) the Tenant shall enforce against any subtenant the provisions of any
sublease and shall not waive them.   5.13.5      In the case of any permitted
subletting (whether of whole or part) the Tenant shall not without consent
(which shall not be unreasonably withheld):     5.13.5.1      vary the terms of
any sublease; or     5.13.5.2      accept a surrender of all or part of the
sublet premises; or     5.13.5.3      agree any review of the rent under any
sublease.       5.13.6      The Tenant shall not require or permit any Basic
Rent reserved by any sublease (whether of whole or part) to be commuted or to be
paid more than one month in advance or to be reduced.   5.13.7      Any consent
granted under this clause 5.13 shall (unless it expressly states otherwise) only
be valid if the dealing to which it relates is completed within two months after
the date of the consent.   5.13.8      Within fourteen (14) days after any
dealing with or transmission or devolution of the Demised Premises or any
interest in it (whether or not specifically referred to in this clause 5.13) the
Tenant shall give to the Landlord's attorneys at that time notice in duplicate
specifying the basic particulars of the matter in question and at the same time
supply a certified copy of any instrument making or evidencing it and pay those
attorneys a registration fee of Five Hundred Bermuda Dollars (BD$500.00) or such
higher sum as shall be reasonable at the time.   5.14      ENTRY FOR REPAIR
REPLACEMENT OR EXAMINATION     To permit the Landlord at all reasonable times of
the day upon giving at least twenty-four (24) hours prior notice (which need not
be in writing) or at any time  

--------------------------------------------------------------------------------




18

  in an emergency upon giving reasonable previous notice to enter in and upon
the Demised Premises for the purpose of or in connection with:   5.14.1     
Exercising the rights reserved by the Second Schedule to this Lease;  
5.14.2      Inspecting or viewing the Demised Premises for any purpose in
connection with the provisions of this Lease;   5.14.3      Making surveys or
drawings of the Demised Premises;       5.14.4      During the last six (6)
months of the Term erecting a notice board stating that the Demised Premises are
to be let or for sale (which the Tenant shall not remove interfere with or
obscure);   5.14.5      The maintenance, repair, examination, development or
alteration of any neighbouring premises or anything serving the same and running
through the Demised Premises;   5.14.6      Complying with any requirements of
any competent authority the Landlord acting in a reasonable manner causing
minimal disruption to the Tenant and making good any damage caused to the
Demised Premises including restoration of the Demised Premises to the fit and
finish existing prior to such repair with good quality materials and at all
reasonable times by appointment to show all intending Tenants or purchasers over
the Demised Premises.   5.15      COMPLIANCE WITH STATUTES   5.15.1      To
comply at all times and in all respects during the Term or any extension thereof
with all Acts Regulations Bye-Laws and Orders whether made by Government
Municipal or other competent body or authority and to comply with  

--------------------------------------------------------------------------------




19

      conditions imposed thereby insofar as the same relate to or affect the
Tenant’s use of the Demised Premises and to do all such works as may be directed
to be done in respect of the Tenant’s use of the Demised Premises provided that
nothing herein will require the Tenant to undertake works or expand moneys in
the making of any alterations or additions to the building in which the Demised
Premises are suitable or to the fixtures and fittings or to the layout thereof.
  5.15.2      Where the Tenant receives from an Authority any formal notice
relating to the Demised Premises or RamRe House (whether or not the notice is of
a legal obligation) it shall as soon as reasonably possible send a copy to the
Landlord and if requested by the Landlord shall make or join in making such
objections representations or appeals in respect of it as the Landlord may
reasonably require, but at the Landlords cost (except those that are to the
detriment of either party).   5.15.3      As often as is necessary to obtain at
the Tenant's expense (subject to the Landlord's prior written consent which
shall not be unreasonably withheld) all licenses, permissions and consents in
respect of the Tenant’s use of the Demised Premises and to notify the Landlord
promptly of any refusals in respect thereof and to pay satisfy and keep the
Landlord fully indemnified against all actions, proceedings, disputes, damages,
penalties, costs, charges, claims, and demands whatsoever which may be brought
or alleged or become payable in respect of the carrying out or maintenance by
the Tenant of any operations on or use of the Demised Premises except if the
same is occasioned by the Landlord’s negligence or misconduct.  

--------------------------------------------------------------------------------




20

5.16      EASEMENTS AND ENCROACHMENTS     Not to obstruct permanently any window
or light belonging to the Demised Premises and to give notice to the Landlord if
the Tenant becomes aware of any encroachment or easement affecting the Demised
Premises that shall be made or attempted and at the Landlord's request and cost
to adopt such means as may be reasonably required to prevent or defeat the same.
    5.17      INDEMNIFICATION OF LANDLORD     To be responsible for and to
indemnify the Landlord against the cost of all damage or expense occasioned to
the Demised Premises or the Landlord or any other part of RamRe House or any
adjacent or neighboring premises and against all actions, costs, claims,
demands, and liability whatsoever in respect of injury or damage to person or
property due to or arising from the act neglect or default of the Tenant or any
servants, agents, licensees or invitees of the Tenant (including any breach of
this Lease). Without prejudice to the generality of the foregoing this indemnity
shall include legal fees and disbursements on a full indemnity
solicitor-and-own-client basis together with the time and costs of in-house
legal counsel and the fees and expenses of other professionals as may be
reasonably require; clause 5.17 does not make the Tenant liable for costs of any
person where the Tenant has exercised its reasonable duty of care; any costs of
the Landlord which may be payable by the Tenant under this Lease are to be
reasonable and any provision of this Lease which attempts to obviate the
Landlord’s duty to mitigate its loss or avoid the jurisdiction of the Courts of
Bermuda are void.   5.18      CONFORM TO MANAGEMENT RELATIONS     To comply with
the restrictions contained or referred to in the Fourth Schedule hereto and also
to comply with the reasonable regulations from time to time laid down by the
Landlord as to the method of bringing or fixing telephone or electric light or
power (including the uninterrupted power supply) and other pipes wires or  

--------------------------------------------------------------------------------




21

  conduits into the Demised Premises and to carry out the work in connection
therewith to the satisfaction of the Landlord and to make good to the reasonable
satisfaction of the Landlord any damage that may be caused by such work to the
fabric of RamRe House.   5.19      SURRENDER OF PREMISES   5.19.1      On
Termination the Tenant shall yield up the Demised Premises to the Landlord with
vacant possession in a state of repair, condition, and decoration that is
consistent with the proper performance of the Tenant’s covenants in this Lease.
  5.19.2      No sooner than four (4) months prior to the expiration or sooner
Termination of this Lease the Landlord shall advise the Tenant which of the
alterations, additions, and improvements made to the demised Premises during the
Term the Landlord desires to retain in the Demised Premises.   5.19.3     
Immediately before Termination if and to the extent required by the Landlord
pursuant to Clause 5.19.2 herein the Tenant shall remove or reinstate the
alterations, additions or improvements made to the Demised Premises at any time
during the Term and where this involves the disconnection of plant or conduits
the Tenant shall ensure that the disconnection is carried out properly and
safely and that the plant and conduits are suitably sealed off or capped and
left in a safe condition so as not to interfere with the continued functioning
of the plant or use of the conduits elsewhere in RamRe House.   5.19.4      The
Tenant shall make good any damage caused in complying with Sub-clauses 5.19.1
5.19.2 and 5.19.3 hereof and shall carry out all relevant works including the
making good of damage to the reasonable satisfaction of the Landlord.  

--------------------------------------------------------------------------------




22

5.19.5      If upon Termination the Demised Premises are not left in the state
required by this Sub-clause 5.19 the Landlord shall have the right to cure such
breach of covenant.   5.19.6      If after five (5) Business Days of Termination
the Tenant leaves any fixtures, fittings or other items in the Demised Premises
the Landlord may treat them as having been abandoned and may remove, destroy or
dispose of them as the Landlord wishes. The Landlord shall have the right to
offset the reasonable cost the Tenant shall pay the balance due to the Landlord
upon demand.   5.20      COSTS     The Tenant shall pay to the Landlord on
demand on a full indemnity basis, all expenses, losses, and liabilities incurred
by the Landlord as a result of or in connection with; in every case where the
Landlord seeks legal advice, the costs of which may be payable by the Tenant,
the decision to seek such advice should be reasonable and necessary, and the
attorney’s fees should be reasonable and revisable by the Bar Council; any costs
of the Landlord which may be payable by the Tenant under this Lease are to be
reasonable and any provision of this Lease which attempts to obviate the
Landlord’s duty to mitigate its loss or avoid the jurisdiction of the Courts of
Bermuda are void.   5.20.1      Any breach by the Tenant of any of its covenants
or obligations in this Lease and/or the enforcement or attempted enforcement of
those covenants and obligations by the Landlord;   5.20.2      any application
for consent under this Lease whether or not that consent is refused or the
application is withdrawn including legal costs incurred in reviewing any
proposed assignment or sublease of the Demised Premises;  

--------------------------------------------------------------------------------




23

5.20.3      the preparation and service of any notice pursuant to Sub-clause 5.9
of this Lease or any schedule or list of Dilapidations served during the Term or
within three (3) months after the expiration of sooner Termination of the Term.
  6.      LANDLORD'S COVENANTS     The Landlord hereby covenants with the Tenant
as follows:   6.1      QUIET ENJOYMENT     That the Tenant paying the Basic Rent
and other payments herein before reserved and performing and observing the
covenants on its part and conditions hereinbefore contained shall peacefully and
quietly hold and enjoy the Demised Premises during the Term and any extension
thereof without any interruption by the Landlord or any person lawfully claiming
under or in trust for it.           6.2      INSURANCE   6.2.1      The Landlord
shall effect and maintain the following insurances in respect of RamRe House:  
  6.2.1.1      insurance against damage or destruction by the Insured Risks in a
sum equal to the Landlords’ estimate from time to time of the full reinstatement
cost of RamRe House and other structures on RamRe House including:      
6.2.1.1.1      the cost of demolition shoring up and site clearance;          

--------------------------------------------------------------------------------




24

    6.2.1.1.2      all architects’ surveyors’ and other professional fees and
incidental expenses in connection with reinstatement;     6.2.1.2      third
part and public liability insurance;         6.2.1.3      insurance against such
other risks as the Landlord may deem necessary from time to time;      
6.2.2      The Landlord may but shall not be obliged to insure against loss of
Rent.     6.2.3      The Landlord shall not be obliged to insure under
sub-clause 6.2.1 if and to the extent that:           6.2.3.1      insurance is
not available in the Bermuda insurance market; or     6.2.3.2      any excess
exclusion or limitation imposed by the relevant Insurers applies; or    
6.2.3.3      the Insurance Policies have become void or voidable by reason of
any act neglect or default of the Tenant or any subtenant or any predecessor in
title of either of them or any employee servant agent licensee or invitee of any
of them.         6.3      REINSTATEMENT   6.3.1      In the event that RamRe
House shall be damaged or destroyed by the Insured Risks then the Landlord shall
use all reasonable endeavours to reinstate and make good RamRe House and the
Demised Premises as soon as is practicable after such damage or destruction
(subject only to receiving from the Tenant any monies payable by virtue of
Sub-Clause 5.7.3).   6.3.2      The Building need not be reinstated to the same
state, appearance or layout as before, but following any reinstatement the
Demised Premises shall enjoy substantially the same rights, standards, quality
and amenities as before.  

--------------------------------------------------------------------------------




25

6.4      SUSPENSION OF RENT AND EARLY TERMINATION   6.4.1      In the event of
the Demised Premises (or any part thereof) at any time during the Term being
damaged or destroyed by the insured risks or any of them so as to be unfit for
occupation and use by the Tenant and if the Landlord's policy or policies of
insurance shall not have been rendered void or voidable or payment of the policy
monies refused in whole or in part by reason of any neglect misconduct or
default of the Tenant or if the Demised Premises become unfit for occupation and
use because any of the services to be provided by the Landlord under Sub-clause
6.6 are not provided for any period in excess of thirty (30) consecutive days
then the rent hereby reserved (or a fair proportion thereof according to the
nature and extent of the damage sustained) shall be suspended until the Demised
Premises shall again be rendered fit for occupation and use. In every case where
the Landlord seeks legal advice, the costs of which may be payable by the
Tenant, the decision to seek such advice should be reasonable and necessary, and
the attorneys fees should be reasonable and revisable by the Bar Council; any
costs of the Landlord which may be payable by the Tenant under this Lease are to
be reasonable and any provisions of this Lease which attempts to obviate the
Landlord’s duty to mitigate its loss or avoid the jurisdiction of the Courts of
Bermuda are void.   6.4.2      If the Demised Premises or any part thereof shall
be unfit for use and occupation for in excess of ninety (90) consecutive days
during the Term then either the Landlord or the Tenant shall have the right to
terminate this Lease on not less than one month’s written notice to the other
served at any time after that date whereupon the Lease shall forthwith determine
but the Termination shall be without prejudice to any right of action of either
party in respect of any previous breach of the terms of this Lease by the other
or to any obligation of the Tenant  

--------------------------------------------------------------------------------




26

    under Sub-clause 5.7 (and any sums payable under this Sub-clause shall be
paid on Termination if they have not already become payable) and all monies
payable under the insurance policies or by the Tenant under Sub-clause 5.7 shall
be paid to and belong to the Landlord absolutely.   6.5      INDEMNITY     To be
responsible for and to indemnify the Tenant against the cost of all damage
occasioned to the Demised Premises or any other part of RamRe House and against
all actions costs claims demands and liability whatsoever in respect of injury
or damage to personal property or injury to persons due to or arising from the
act neglect or default of the Landlord or any servants agents licensees or
invitees of the Landlord.   6.6      MAINTENANCE AND OTHER OBLIGATIONS     That
subject to the payment of Rent and other payments hereinbefore reserved on the
dates and in the manner hereinbefore provided and to the observance and
performance of the covenants and stipulations herein contained and on the part
of the Tenant to be observed and performed the Landlord will carry out and
perform or arrange for the carrying out and performance of the several matters
and things set forth in the Third Schedule hereto as it shall from time to time
reasonably consider appropriate (as well as its other obligations provided for
elsewhere in this Lease) and will defray the reasonably and properly incurred
costs and expenses thereof PROVIDED ALWAYS and without prejudice to the
generality of the foregoing it is hereby expressly agreed that:     6.6.1     

The Landlord may appoint and remunerate a managing agent who by the terms of its
contract shall be responsible to the Landlord for carrying out and performing

 

--------------------------------------------------------------------------------




27

      the several matters and things set forth in the Third Schedule hereto and
for arranging for the defraying of the costs and expenses thereof   6.6.2     
The Landlord shall not be obliged to provide the maintenance and other
obligations contained in the Third Schedule where:     6.6.2.1      it is
prevented from so doing by circumstances beyond its reasonable control including
without limitation breakdown damage the need for inspection or repair shortage
of fuel equipment or materials and inclement weather; or     6.6.2.2      the
service cannot reasonably be provided as a result of works of alteration,
inspection or repair or any other works being carried out at RamRe House; or    
6.6.2.3      the Basic Rent or any element or part thereof is in arrears beyond
any applicable grace period but in the circumstances set out in Sub-clauses
6.6.2.1 and 6.6.2.2 the Landlord shall restore the service as soon as reasonably
practicable.     6.7      ASSIGNMENT         The Landlord shall have the right
to assign in whole or in part all its rights and obligations hereunder and in
such event and upon completion of the assignment no further liability or
obligation shall thereafter accrue against the Landlord hereunder for the part
assigned, upon notice to the Tenant of such assignment. Upon request by the
Landlord the Tenant agrees to execute a certificate certifying such facts (if
true) as the Landlord may reasonably require in connection with any such
assignment by the Landlord.        

--------------------------------------------------------------------------------




28

6.8      SECURITY CARDS     To facilitate the Tenant’s ingress and egress into
the Demised Premises and into RamRe House during Restricted Hours, the Landlord
shall at its expense provide the Tenant and employees of the Tenant with
Security Cards provided that the Tenant shall reimburse the Landlord for the
reasonable cost of any new, additional, lost, damaged and/or replacement
Security Cards which shall be returned upon Termination (all lost Security Cards
to be reported immediately to the Landlord). A minimum of twenty four (24) hours
notice to be given to the Landlord for the request of any new, additional,
and/or replacement Security Cards.   6.9      RIGHTS OF FIRST REFUSAL  
6.9.1      The Landlord hereby agrees with the Tenant that if at any time during
the term of this Lease the adjoining premises on the 2nd , 1st and basement
floors in RamRe House become available for rent the Landlord will give to the
Tenant the right of first refusal in preference to the rights of all other
Tenants of RamRe House to occupy such space.   6.9.2      Such space shall be
made available for the residue of the term of this Lease then subsisting but
otherwise upon the same terms as this lease (as far as applicable) save as to
rent which shall be granted at an open market rent PROVIDED THAT if within
thirty (30) days of the Landlord having given written notice to the Tenant that
the adjoining premises have become available as aforesaid the Tenant shall not
have accepted such offer in writing and entered into a lease of the same then
the Landlord shall be free to market the said adjoining premises in any manner
it chooses without making any further reference to the Tenant.  

--------------------------------------------------------------------------------




29

7.      DEFAULT BY THE TENANT   7.1      Without prejudice to any other rights
of the Landlord the occurrence of any of the following events and the expiration
of any grace periods hereafter described shall constitute an Event of Default
under this Lease on the part of the Tenant:   7.1.1      the Tenant shall fail
to pay any sums to be paid by the Tenant under this Lease and such failure shall
continue for ten (10) Business Days after the date such payment is due;  
7.1.2      the Tenant shall assign its interest in this Lease or sublease the
Demised Premises except as permitted in this Lease;   7.1.3      a breach shall
be made in the performance of any of the other covenants or conditions that the
Tenant is required to observe and to perform (other than those referred to in
Sub-clauses 7.1.1 and 7.1.2 above) and such breach shall continue for thirty
(30) days after written notice from the Landlord of such breach unless (with
respect to any default which cannot be cured within thirty (30) days due to
causes beyond the Tenant’s reasonable control) the Tenant in good faith after
receiving such written notice shall have commenced and thereafter shall continue
diligently to perform all action necessary to cure such default);   7.1.4     
the Tenant shall vacate or abandon the Demised Premises or any part thereof for
a period of more than sixty (60) consecutive days;   7.1.5      the Tenant shall
become insolvent or bankrupt or have a receiving order in bankruptcy made
against it or enter into any composition with its creditors;     7.1.6      the
Tenant or any assignee or subtenant of the Tenant being an incorporated company
shall enter into liquidation whether voluntary or compulsory (except by way of
reconstruction or amalgamation) or an encumbrance takes possession or exercises
any power of sale or a receiver is appointed of the whole or any part of    

--------------------------------------------------------------------------------




30

  the undertaking property assets or revenues of such company or such company
ceases carrying on its business in the normal course;       7.2      upon the
occurrence of an Event of Default then or at any time thereafter while such
Event of Default continues the Landlord at the Landlord’s option may have any
one or more of the following described remedies in addition to all other rights
and remedies provided at law or in equity:   7.2.1      the Landlord with or
without terminating this Lease may immediately or at any time thereafter
re-enter the Demised Premises and correct or repair any condition that shall
constitute a failure on the Tenant’s part to keep observe perform satisfy or
abide by any term condition covenant agreement or obligation of this Lease and
the Tenant shall fully reimburse and compensate the Landlord on demand for the
reasonable costs including attorney’s fees incurred by the Landlord in doing so;
  7.2.2      the Landlord may terminate this Lease by giving the Tenant fourteen
(14) days written notice of such termination and forthwith repossess the Demised
Premises and remove all persons or property therefrom and be entitled to recover
forthwith as damages a sum of money equal to the total of :     7.2.2.1.     
the cost of recovering the Demised Premises (including without limitation
attorneys’ fees and cost of suit); any costs of the Landlord which may be
payable by the Tenant under this lease are to be reasonable and any provision of
the Lease which attempts to obviate the Landlord’s duty to mitigate its loss or
avoid the jurisdiction of the Courts of Bermuda are void.         7.2.2.2     
the cost as reasonably estimated by the Landlord of any alterations of or
repairs to the Demised Premises that are necessary or proper to prepare the same
for reletting including marketing costs;        

--------------------------------------------------------------------------------




31

  7.2.2.3      the unpaid Basic Rent owed at the time of the termination plus
interest thereon from the due date at the Interest Rate;     7.2.2.4      the
present value of the balance of the Basic Rent for a period of not more than six
(6) calendar months remaining on the Term; and the remainder of the Term using a
discount rate equal to the prevailing Interest Rate; and     7.2.2.5      any
other sum of money and damages owed by the Tenant to the Landlord;   7.2.3     
without terminating this Lease and without being liable for any claim for
trespass or damages enter upon and take possession of the Demised Premises and
expel or remove the Tenant or anyone occupying the Demised Premises. The
Landlord may relet all or any portion of the Demised Premises for the remainder
of the Term upon such terms and conditions and at such rental rate as the
Landlord sees fit in its sole discretion (which may include concessions and
improvements to the Demised Premises). In such event the Tenant shall pay to the
Landlord monthly the amount of Rent less the Landlord’s net rental income from
the Demised Premises after deducting all of the Landlord’s costs of obtaining
possession including renovating, repairing, and altering the Demised Premises
for a new tenant or tenants cost of reletting the Demised Premises advertising
costs, real estate commissions, and attorneys’ fees. Neither re-entry nor the
taking of possession of the Demised Premises by the Landlord nor notice to pay
or quit the Demised Premises given to the Tenant pursuant to the statutes of
Bermuda as now or hereafter enacted shall be construed as an election of the
Landlord to terminate this Lease unless a written notice of such intention is
given to the Tenant or unless the termination thereof occurs by decree of a
court of competent jurisdiction.  

--------------------------------------------------------------------------------




32

7.2.4      Exercise by the Landlord of any one or more remedies hereunder
granted or otherwise available shall not be deemed to be an acceptance of
surrender of the Demised Premises by the Tenant whether by agreement or
operation of law it being understood that such surrender can be effected only by
the written consent by the Landlord. After an Event of Default the Tenant hereby
waives all claims for damages by reason of such re-entry repossession alteration
of locks or other security devices and all claims for damages by reason of any
forcible entry and detainer proceedings or other legal process;   7.2.5      the
Landlord may but shall not be obligated to at any time and without notice cure
any Event of Default and whenever the Landlord so elects all reasonable costs
and expenses paid by the Landlord in curing such Event of Default including
attorneys’ fees and expenses so incurred shall be paid by the Tenant to the
Landlord upon demand   8.      OPTION TO RENEW   8.1      The Tenant may request
the grant of a new lease ( “the New Lease”) following the expiration of the Term
by serving on the Landlord notice in writing not less than three (3) calendar
months before the expiration of the Term (as to which time shall be of the
essence).   8.2      The Landlord will on written request of the Tenant made not
later than six (6) calendar months before the expiration of the Term and if
there shall not at the time of such request be any request be any existing
breach or non-observance of any of the obligations on the part of the Tenant
herein contained grant to it a new lease of the Demised Premises for a further
period of two (2) years from the expiration of the Term (at an annual rent to be
determined as provided in Clause 8.3 below)but otherwise containing the like
agreements and conditions as are herein contained SAVE AND EXCEPT this Option to
Renew.      

--------------------------------------------------------------------------------




33

8.3      The Rent for the new Lease shall be the last year of the Term, plus the
percentage increase in the Consumer Price Index (CPI) for Bermuda (or any index
amending or replacing same) (“the index”) in respect of the proceeding two (2)
year period prior to the expiration of the Term (“the New Lease Basic Rent”)
such rate of increase shall be calculated in accordance with the following
formula:

A-B    X      100
B

A = Index for month of January 2009
B = Index for month of January 2007
And the New Lease Basic Rent shall be payable with effect from the commencement
of the New Lease which shall contain the same covenants and conditions as
reserved and contained in this Lease for this present clause providing for
renewal.         8.4   If it becomes impossible by reason of any change after
today’s date in the methods used to compile the Index or for any other reason
whatever to calculate the New Basic Rent for the purposes of Clause 8.3 above by
reference to the Index of if any dispute or question whatever arise between the
parties to the amount of the New Basic Rent or New Maintenance Service Charges
or the construction or effect of this paragraph the Termination of the New Basic
Rent matter in dispute shall be referred to mediation or arbitration as provided
in clause 18.     8.5      The New Lease shall only be granted by the Landlord
if:     8.5.1      notice has been served strictly in accordance with Clause
8.1;     8.5.2      the Tenant is not in breach of its covenants in this Lease;
   

--------------------------------------------------------------------------------




34

  8.5.3      the Tenant has paid to the Landlord the Landlord’s costs in
connection with the grant of the New Lease including any stamp duty thereon;    
8.5.4      the Landlord’s business does not include the need for the demised
premises.   8.6      Should the Tenant fail to provide the requisite notice the
Landlord shall have the right to market the Demised Premises. Under such
conditions the Tenant hereby consents to allow the Landlord upon at least one
(1) day’s prior notice and at a time acceptable to both parties to show the
Demised Premises to prospective tenants.   9.      NOTICES CONSENTS ETC.     Any
notice under this Lease shall be in writing. Any notice to the Tenant shall be
sufficiently served if sent to the Tenant at the Demised Premises by registered
post or facsimile transmission and any notice sent to the Landlord shall be
sufficiently served if delivered at or sent by post or facsimile transmission to
the registered office of the Landlord or the Landlord agent. Any notice sent by
post shall be deemed to be given three (3) Business Days after the date on which
it was posted; any notice sent by facsimile shall be deemed to have been given
on the Business Day it was sent (or next Business Day if not sent on a Business
Day), provided that confirmation of the transmission has been received.   10.   
  NO WARRANTY     Nothing in this Lease shall imply or warrant that the Demised
Premises may lawfully be used for the use permitted by this Lease and the Tenant
acknowledges and admits that no such representation or warranty has ever been
made by or on behalf of the Landlord.  

--------------------------------------------------------------------------------




35

11.      NO LIABILITY     The Landlord shall incur no liability to the Tenant or
any subtenant or any predecessor in title of either of them by reason of any
approval given to or inspection made of any drawings, plans, specifications or
works prepared or carried out by or on behalf of any such party nor should any
such approval or inspection in any way relieve the Tenant from its obligations
under this Lease.   12.      SERVICES     The Landlord may add to vary or
discontinue any of the services provided by way of maintenance and other
obligations in respect of RamRe House contained in the Third Schedule of this
Lease where the Landlord considers it appropriate to do so having regard to the
principles of good building management.   13.      SECURITY DEPOSIT    
Intentionally deleted due to the fact there is no Security Deposit required.  
14.      HOLDOVER     The Tenant shall vacate the Demised Premises upon
Termination without notice. In the event the Tenant shall remain in occupation
of the Demised Premises following Termination without exercising any option to
renew the Term or entering into a New Lease of the Demised Premises (“the
Holdover Period”) then it shall do so as a tenant at will and it shall pay Rent
during the Holdover Period at 150% of the Rent obligated to be paid for during
the month immediately prior to the Termination of the Lease. In the event the
holdover continues for a period of sixty (60) days if the Landlord so elects it
may serve the Tenant with a one (1)  

--------------------------------------------------------------------------------




36

  month notice to quit at any time thereafter and the Tenant agrees to vacate
the Demised Premises on or before conclusion of the one (1) month period.   15. 
    WAIVER OF SUBROGATION     Anything in this Lease to the contrary
notwithstanding the Landlord and the Tenant each hereby waives any and all
rights of recovery, claim, action or cause- of-action against the other its
agents (including partners both general and limited), officers, directors,
shareholders, customers, invitees or employees for any loss or damage that may
occur to the Demised Premises or any improvements thereto or RamRe House of
which the Demised Premises are a part or any improvements thereon or any
personal priority of such party therein by reason of fire the elements or any
other cause which is or is required to be insured against under the insurance
policies referred to in this Lease regardless of the cause or origin including
negligence of the other party hereto its agents partners officers directors
shareholders customers invitees or employees and covenants that no insurer shall
hold any right of subrogation against such other party.   16.      BROKER    
Neither the Landlord nor the Tenant has used a real estate broker in connection
with this Lease.   17.      GOVERNING LAW     This Lease and the rights and
obligations of the parties hereto to the extent that they are not specified
herein shall be construed and enforced in accordance with the laws of Bermuda.  

--------------------------------------------------------------------------------




37

18.      MEDIATION AND ARBITRATION   18.1      Any dispute or controversy
arising out of or in connection with this Lease shall be referred to mediation
and the parties hereto agree first to try in good faith to settle by mediation
before resorting to arbitration.   18.2      The mediator shall be appointed by
agreement between the parties or in, default of agreement, determined by the
President for the time being of the Chamber of Commerce and the appointed
mediator shall determine the procedure.   18.3      If any dispute or question
arising out of or in connection with the agreement not resolved in the mediation
profess between the parties hereto’ the matter in difference shall be submitted
to one arbitrator, one to be appointed by each party or appointed by the
President for the time being of the Chamber of Commerce appointed to such
dispute within thirty (30) days of notification of the decision being taken to
refer such matter in dispute to arbitration and such submission shall be
considered a reference to arbitration within the meaning of The Arbitration Act,
1986 or any Act for the time being in force or amending or replacing the said
Act and the decision of such arbitrators shall be final and binding on the
parties hereto.  

--------------------------------------------------------------------------------




38

THE FIRST SCHEDULE
(The Tenant’s Easements Rights and Privileges)

1.      The full and free right of passage and running of water and soil in and
through the sewers drains and channels upon through or under any adjoining
premises and the free and uninterrupted use of all electric and telephone cables
and wires and other rights necessary for the enjoyment of the Demised Premises
at all times. The Tenant warrants that its utility demands shall be those of a
normal office user.   2.      The right for the Tenant and persons authorized by
the Tenant at all times to the use in common with the Landlord and all others so
authorized by the Landlord of the entrance lobbies hallways stairways passenger
elevators vehicular ramps loading and unloading areas in RamRe House for the
purposes only of ingress and egress to and from the Demised Premises at all
times.   3.      The right for the Tenant and persons authorized by the Tenant
to the use in common with the Landlord and all other persons entitled thereto
the communal toilets if any and the water supplies thereto and the corridors and
stairs leading from the Demised Premises to the communal toilets if any.  
4.      Subject to complying with the Tenant’s covenants in that behalf
contained in Sub- Clause 5.4 of this Lease the full and free right to Decorate
the Demised Premises from time to time during the Term.   5.      The right for
the Tenant and all persons duly authorised by the Tenant during the Restricted
Hours to enter and exit the Building through the public Reid Street entrance
specifically designated for the purpose or through any such other entrance as
the Landlord may by notice to the Tenant and all other tenants and occupants of
the Building otherwise direct.    

--------------------------------------------------------------------------------




39

6.      The right to air conditioning in the Demised Premises at all times
during and outside the Restricted Hours provided that air conditioning shall be
made available outside Normal Business Hours only where the Landlord has
received prior request from the Tenant for the provision of such service. The
Tenant shall pay upon presentation of the Landlord’s invoice for the said
overtime air conditioning at the Landlord’s standard rate for such service.  
7.      The right to electricity for the Tenant’s use in the Demised Premises at
all times during and outside Normal Business Hours for use by the Tenant
including but not limited to use by its computers and lighting. Such usage by
the Tenant shall not exceed the normal office usage in a first class building in
Bermuda.   8.      The right to utilize Landlord supplied furniture as detailed
in the Fifth Schedule attached hereto for the sole use by the Tenant in the
Demised Premises.  

THE SECOND SCHEDULE
(Exceptions and Reservations)

There is excepted and reserved out of this Lease unto the Landlord and all
others from time to time authorized by the Landlord:

1.      To carry out works to RamRe House or any part thereof and to use them as
required by the Landlord.   2.      All air conditioning units and duct and pipe
work connected therewith and the full and free passage and right of running of
water and soil electric telephone and other pipes conduits wire and cables in
through upon or under the Demised Premises and the right to enter upon the same
in order to make connections with inspect maintain restore remove or replace
such air conditioning units and other  

--------------------------------------------------------------------------------




40

  services. The Landlord warrants that all utilities are sufficient to provide
ample service to the normal office user.     3.      The right for the Landlord
and its surveyors or agents with or without workmen and others at all reasonable
times on notice (except in case of emergency) to enter the Demised Premises for
the purpose of carrying out the obligations of the Landlord hereunder which said
rights of entry will conform to the requirements set out in this Lease.  
4.      The right to place erect and retain on any roofs of the Building such
plant machinery apparatus aerials and equipment (and housing for the same) as
the Landlord may from time to time require for serving the Building or any part
thereof or any adjoining or neighbouring property.   5.      The rights and
liberties of entry upon the Demised Premises mentioned in the covenants by the
Tenant contained in this Lease.   6.      The easements rights and privileges
equivalent to those set forth in the First Schedule hereof.   7.      The right
to request and receive payment for actual usage for Uninterrupted Power Supply
during the Term at 0.30 per Kw/hr.  

THE THIRD SCHEDULE
(The Landlord’s maintenance and other obligations in respect of RamRe House)

The management maintenance and repair of RamRe House and all the facilities
thereof and the provision of all services in connection therewith necessary or
advisable to maintain RamRe House as a first class building including (but
without prejudice to the generality of the foregoing):

--------------------------------------------------------------------------------




41

1.      Maintaining in good and substantial repair and condition the main walls
windows (except if damage is caused by the Tenant’s negligence or misconduct)
structure and roof of RamRe House.     2.      The repairing renewing painting
glazing maintaining repainting of RamRe House namely the main structure
including the foundations and footings the external walls the external wood and
metalwork the joists the roofs the canopies; the interior parts of RamRe House
(excluding the interior of the Demised Premises) the elevator system the air
conditioning plant and equipment the communal toilets used in common by the
Tenant and others the drains the hot and cold water cisterns and pipes the waste
pipes the main electricity cables the ventilating apparatus and shafts; and the
fire prevention apparatus and security systems serving the Demised Premises in
common with the other parts of RamRe House;   3.      The cleaning of the
exterior side of the windows and the cleansing and lighting of the concourse
passages staircases landings communal toilets and other parts of RamRe House
used in common by the Tenant with the Landlord and all other Tenants. However
the Landlord shall not be responsible for the replacement of light bulbs in
fixtures that are other than RamRe House standard and part of the Demised
Premises   4.      The general cleaning of the Demised Premises and supply of
normal toiletry supplies in the bathrooms.   5.      The insuring of RamRe House
against the Insured Risks and other risks set out in Sub-clause 6.2 hereof;  
6.      The provision of hot and cold water in the bathrooms;    

--------------------------------------------------------------------------------




42

7.      The provision of the towel services, the water heaters and toilet
requisites in the communal toilets;   8.      Any expenses deemed necessary by
the Landlord or incurred in connection with the removal of refuse or other
utilities common to other occupants of RamRe House;     9.      The cost of the
supply of electricity for all the machinery equipment and apparatus employed in
servicing RamRe House and the cost of supplying water and sewage services to
RamRe House;   10.      Paying all existing and future rates taxes and
assessments payable by law in respect of RamRe House other than any Outgoings
tax or other charges payable on the Demised Premises by the Tenant under the
provisions of Sub-clauses 5.2, 5.3, 6.2 and 6.3 hereof; any tax or charges not
directly related to the Demised Premises or any tax or charges that may be
imposed or charged upon the income of the Landlord.   11.      The cost of
employing staff or a Managing Agent for the performance of the duties and
services before-mentioned and for the security of RamRe House and all other
incidental expenditures in relation to such employment including but not limited
to the payment of the statutory and such other insurance health welfare pension
and other payments contributions and premiums that the Landlord may in its
discretion deem desirable or necessary the provision of uniforms working clothes
tools appliances cleaning and other materials bins receptacles and other
equipment for proper performance of their duties and all costs and expenses
incurred in providing suitable accommodation within RamRe House.   12.      The
provision of an uninterrupted power supply to the Demised Premises so as to
provide a supply of “clean power” for use in connection with the Tenants
computer systems at a constant level.  

 

--------------------------------------------------------------------------------




43

13.      The provision of air conditioning to the Demised Premises.    
THE FOURTH SCHEDULE
(Restrictions on the Tenant)
  1.      Not to throw or permit to be thrown anything whether of a liquid or
solid nature from any part of the Demised Premises.   2.      Not to keep any
animals on the Demised Premises other than seeing eye dogs if necessary.  
3.      Not to hang articles of any description from the exterior of any part of
the Demised Premises or any other part of RamRe House.   4.      Not to keep any
plants on the exterior windowsills or place thereon any ornaments or other
things that might impair alter or mar the uniformity or appearance of RamRe
House without the prior consent of the Landlord such consent not to be
unreasonably withheld or delayed.   5.      Not to encumber or interfere with
the access to or egress from or place or leave rubbish upon any parts of RamRe
House used in common with other tenants other than such part thereof as is
specifically reserved for such purpose.   6.      Not to affix a radio
television aerial TV. or satellite dish to the exterior of the Demised Premises
or to any other part of RamRe House without the prior written permission of the
Landlord.   7.      Not to make or allow any person to make any undue noise in
or about the Demised Premises or any part of RamRe House.  

--------------------------------------------------------------------------------




44

8.      Not to use water closets and other water apparatus for any purposed
other than those for which they were constructed.   9.      Not to permit any
water or liquid to soak through the floors of the Demised Premises and in the
event of such happening to immediately rectify and make good all damage and
injury to RamRe House or the part or parts thereof so affected.   10.      To
use all water on the Demised Premises sparingly and not have water running
unnecessarily for any length of time.   11.      To observe all such other
reasonable rules and regulations from time to time either in addition to or by
way of substitution for these rules and regulations of any of them as the
Landlord may deem needful for the safety care and cleanliness of RamRe House or
for securing the comfort or convenience of the tenants of RamRe House generally.
  12.      To deposit all refuse from the Demised Premises in the refuse area
and at the times as directed by the Landlord and not to deposit or dispose of
such refuse in any other manner.  

--------------------------------------------------------------------------------




45

IN WITNESS WHEREOF the Landlord and Tenant have caused their respective Common
Seals to be affixed to these presents and to a duplicate original hereof the day
and year first above written

The Common Seal of FIELD REAL  
)
ESTATE (HOLDINGS) LIMITED  
)    /s/ R.J. Field
          Director
Was hereto affixed in the presence of  
)
  /s/ R. O’Brien, Secretary     The Common Seal of RAM REINSURANCE  
)
COMPANY LTD.  
)     /s/ Vernon M. Endo
Was hereto affixed by the direction and in  
)     Vernon M. Endo, President and CEO
The presence of the undersigned directors of  
)
The Company  
)

                          /s/ Victoria W. Guest


WITNESS                           Victoria W. Guest   PRINT NAME
                          RAM Reinsurance Company Ltd.
                          46 Reid Street, Pembroke    HM 12   ADDRESS


--------------------------------------------------------------------------------